Title: To Thomas Jefferson from Robert Banning, 22 March 1804
From: Banning, Robert
To: Jefferson, Thomas


          
            Honor’d Sir 
            Collector’s Office Oxford 22nd, March 1804
          
          Yesterday receiving a letter from the Honble The Comptroller of the Treasury informing me of my being remov’d from office induces me at this time to take the liberty of addressing you, being fully convinc’d of your laudable love of justice emboldens me in the business I now undertake—
          I have no doubt but that information has been given you of some misconduct of mine which I am at present a perfect stranger to,—if so how happy I should feel my self in appearing personally before you with my accusers to answer the charges alledg’d against me, when I flatter my self it would be fully to your satisfaction and that you would do me the justice of replacing me again—I beg leave to refer you to the officers of the Treasury Department where my returns I hope were always regularly made and the public money by me receiv’d regularly deposited according to the direction of the Honble The Secretary of the Treasury to them I will together with yourself most chearfully submit my conduct—if I have’n’d I feel a degree of pleasure within my self that it was not intentionally but for want of judgment and in order to vindicate my self would immediately appear before you—In the mean time I shall as directed deliver up to my successor the books and public property in my hands—
          I have the Honor to be Sir with the highest Respect—Your most Obt and humble Servt.
          
            Robt. Banning late Coller
          
        